DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 20 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the presence of graphite in Kawasaki renders it materially different from the instant claims. However, Kawasaki uses graphite particles with the silicon based materials of the instant claims. The instant claims do not negatively recite the presence of graphite which can also serve as an electroconductive material and there is no evidence that the presence of graphite would change the peaks on the XRD spectrum of the silicon and silicon alloy. Accordingly, the rejection has been modified to include the new limitations of a binder, solid electrolyte, electroconductive material, or a solvent. Which is taught by Kawasaki [0101].

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 23 and 24 have been renumbered 22 and 23.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, 21, and 22: The claims set forth the new limitation of an electroconductive agent and the electroconductive agent is selected from the group consisting of Acetylene black, ketjen black, vapor grown carbon fiber, carbon nanotube, carbon nanofiber, Ni particles, Cu particles, Fe particles and stainless steel particles.  
	As to Claim 23 The newly added claim adds the limitation wherein the anode material mixture does not include the electroconductive material. However, there was no support for this limitation found in the specification. The only recitation found in regards to an electroconductive agent in the anode is vapor grown carbon fiber found on Page 17. Accordingly the claim is considered to contain new matter.   

Claim Rejections - 35 USC § 102
Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. (US 2019/0051928, hereinafter referred to as “Kawasaki”).
	As to Claim 1, 3-5, 18, and 19: Kawasaki teaches a composition comprising a negative electrode which has crystalline silicon particles (Abstract) which can include elemental silicon [0030]. Kawasaki further teaches that the composition can further include a lithium silicon alloy [0040], carbon black (such as acetylene black or ketjen black [0055]) as a conductive assistant, polyacrylic acid polymer as a binder and distilled water as a solvent [0101]. As Kawaksaki teaches a composition containing the same components as the instantly claimed composition the peaks on and XRD spectrum would be expected to be at the same place as the XRD peaks are a property of a composition. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
	As to Claim 21: Kawasaki teaches the composition of claim 1 (supra). Kawaksaki further teaches that the conductive agent can be vapor grown carbon fiber [0055].
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2019/0051928, hereinafter referred to as “Kawasaki”).
As to Claim 2: Kawasaki teaches the composition of claim 1 (supra).
Kawasaki does not teach the element ratio of the lithium based on the silicon.
However, Kawasaki teaches that the elemental silicon and the lithium silicon alloy are both added as part of the anode composition [0040]. At the time of filing it would have been obvious to a person having ordinary skill in the art to adjust the relative amounts of silicon and lithium within ranges covered by the instant claim through routine experimentation in order to from an anode material.
As to Claim 15: Kawasaki teaches the composition of claim 1 (supra).
Kawasaki does not teach the molar ratio of the lithium-silicon alloy and the elemental silicon is in the range of 0.5:99.5 to 80:20.
However, Kawasaki teaches that the elemental silicon and the lithium silicon alloy are both added as part of the anode composition [0040]. Kawasaki further teaches that the crystalline silicon can be a combination of elemental silicon and an alloy of silicon and a metal wherein the metal can be lithium, thereby forming a lithium silicon alloy [0030]. At the time of filing it would have been obvious to a person having ordinary skill in the art to adjust the relative amounts of elemental silicon and lithium silicon oxide through routine experimentation. Additionally, a natural starting point for experimentation would be the ratio of elemental silicon and silicon oxide are the same (i.e., 50:50).
As to Claim 16: Kawasaki teaches the composition of claim 15 (supra).
Kawasaki does not teach the molar ratio of the lithium-silicon alloy and the elemental silicon is in the range of 0.7:99.3 to 75:25.

As to Claim 17: Kawasaki teaches the composition of claim 15 (supra).
Kawasaki does not teach the molar ratio of the lithium-silicon alloy and the elemental silicon is in the range of 1:99 to 70:30.
However, Kawasaki teaches that the elemental silicon and the lithium silicon alloy are both added as part of the anode composition [0040]. Kawasaki further teaches that the crystalline silicon can be a combination of elemental silicon and an alloy of silicon and a metal wherein the metal can be lithium, thereby forming a lithium silicon alloy [0030]. At the time of filing it would have been obvious to a person having ordinary skill in the art to adjust the relative amounts of elemental silicon and lithium silicon oxide through routine experimentation. Additionally, a natural starting point for experimentation would be the ratio of elemental silicon and silicon oxide are the same (i.e., 50:50)

Claims 20 and  22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2019/0051928, hereinafter referred to as “Kawasaki”) in view of Cho et al. (US 2019/0296336, hereinafter referred to as “Cho”).
As to Claim 20: Kawasaki teaches the composition of claim 1 (supra).
Kawasaki does not teaches that the composition includes a solid electrolyte.
However, Cho teaches that the electrolyte material in a composite anode active material comprising a silicon compound can be either a solid electrolyte or a solid electrolyte [0108]. Cho and Kawasaki are analogous art in that they are from the same field of endeavor, namely battery materials comprising silicon in the anode active material. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the solid 
As to Claim 22: Kawasaki teaches the composition of claim 1 (supra). 
Kawasaki does not teach that the electroconductive material is Ni, Cu, Fe, or stainless steel particles.
However, Cho teaches that ketjen black, vapor grown carbon fibers, and nickel powder can be used as conductive materials [0085]. Cho and Kawasaki are analogous art in that they are from the same field of endeavor, namely battery materials comprising silicon in the anode active material. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the nickel powder of Cho in place of the vapor grown carbon fibers of Kawasaki because Cho teaches that these materials are functionally equivalent for the purpose of conductive materials in an anode [0085] 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767